Holt, Judge :
I concur in the decree, but not in the syllabus. The bill *234must allege conviction of unlawful selling by defendant at the place, and continuance of unlawful selling thereafter at the place, to the annoyance of the plaintiffs and the public; but it is not necessary to allege or prove that the house has been adjudged a nuisance. Or it must allege the nuisance by reason of unlawful selling at the place, and give some good reason for urgency of the need of preliminary restraint until the question of nuisance can be determined by some proper and legal method, or some other good reason why the procedure at law under the statute is not adequate. It was not the intention of the law-maker, by adding this short and very general supplementary clause, to take the whole subject out of the hands of the proper officers, whose special duty it is to look after the matter, and to put it in the power of any citizen of the state, no matter where living, or how extreme his views on the subject, to conduct it to suit himself for the public interests according to his peculiar notions, with perhaps the real purpose of letting the business go on; for it must be remembered that it might be very embarrassing to have a house pronounced not a nuisance, by the connivance of the plaintiff, when it was flagrantly so in fact. Surely it was not the intention of the legislature, when providing this very efficient remedy, to put the whole matter in the hands of any private citizen, whether friend in fact or enemy in disguise, and to thus embarrass the state, counties and municipal coi’pora-tions. "We have not as yet to any great extent a state policy on the subject, but leave it by way of local self-government to counties and towns.